AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of New York [=]

Housing Rights Initiative
Plaintiff
Vv.

Eleben Yau Mei Wong 532 LLC
Defendant

Case No. 21-cv-02221 (SHS)

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

leben Yau Mei Wong 532 LLC

Date: 05/13/2021 — Cbune 4. eee

Attorney's signature

 

Catherine A. Helwig
Printed name and bar number

 

KUCKER MARINO WINIARSKY & BITTENS LLP
747 THIRD AVENUE, 12TH FLOOR
NEW YORK, NEW YORK 10017

Address

_chelwig@kuckermarino.com
E-mail address

 

(212) 869-5030

 

Telephone number

{212} 944-5818
FAX number
